Citation Nr: 1114136	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-40 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for psychiatric disability characterized as depression has been received.

2.  Entitlement to service connection for psychiatric disability, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to September 1975, and from September 1983 to April 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO, inter alia, denied the Veteran's petition to reopen a claim for service connection for depression.  In March 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in October 2009.

On the Veteran's VA Form 9, he limited his appeal to the denial of his request to  reopen the claim for service connection for psychiatric disability characterized as depression.  

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a signed waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance to submit additional evidence.  To date, the only additional evidence received is a copy of the medical statement originally submitted during the hearing.

Regarding characterization of the appeal, the Board notes that, regardless of the RO's actions, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized this appeal as encompassing both matters set forth on the title page.  

The Board's decision reopening the claim for service connection for psychiatric disability characterized as depression is set forth below.  The claim for service connection for psychiatric disability to include depression and insomnia, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In June 2008, the RO reopened a previously denied claim for  service connection for depression, but then denied the claim for service connection, on the merits; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since the June 2008 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for psychiatric disability previously characterized as depression, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 2008 rating decision in which the RO denied a claim for service connection for psychiatric disability characterized as depression is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As pertinent evidence received since the June 2008 denial is new and material, the criteria for reopening the claim for service connection for psychiatric disability characterized as depression are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010) (as in effect for claims filed on and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.     §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), under service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  

The Veteran's claim for service connection for depression was initially denied in a September 2003 rating decision, wherein the RO found that the there was no evidence of the claimed disability either during service or following discharge from service.  The record reflects that the Veteran's claim for service connection for depression was considered and denied on several occasions since the original September 2003 rating decision.  Most recently, in June 2008 the RO reopened the claim for service connection for depression, but denied the claim on the merits.   

The pertinent evidence of record in June 2008 included the Veteran's service treatment records--including records from the Brooke Army Medical Center--reflecting no treatment for depression or any other psychiatric disorder during service, a treatment report from the Troop Medical Center, Fort Sam Houston, showing a prescription for sleeping medication in July 2003, as well as treatment records from the San Antonio VA Medical Center (VAMC) from February 2006 through January 2008.  The RO noted that, while post-service treatment records reflected diagnosis and treatment for depression and difficulties with sleeping, there was no evidence demonstrating that the Veteran's psychiatric disorder was incurred in or aggravated by active duty service.

Although notified of the denial in a June 2008 letter, the Veteran did not initiate an appeal of the June 2008 RO decision.  See 38 C.F.R. § 20.200.  The RO's June 2008 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in October 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the June 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the June 2008 rating decision includes additional VA outpatient treatment records, a January 2011 statement from the Veteran's private treating psychiatrist, additional lay statements, and the transcript of the Veteran's January 2011 Board hearing testimony.  

Additional VA outpatient treatment records show diagnosis of and treatment for depression and dysthymic disorder.

During the January 2011 Board hearing, the Veteran testified that his depression began in 2002 during service, but he did not want to seek psychiatric treatment, as he did not want the treatment to interfere with his job search after his discharge from service.  He described symptoms of sleep impairment, sadness, lack of motivation, and anxiety.  He noted that he was prescribed antidepressant and sleep medication shortly after his discharge from service.

Additional lay statements from the Veteran and his wife indicate that he had a number of stressful encounters with other officers during service in 2002, and was unable to sleep well and began experiencing symptoms of depression and anxiety.  They noted that he did not seek treatment during service, but sought treatment shortly after discharge in July 2003 at Fort Sam Houston.

The January 2011 statement from the Veteran's private psychiatrist notes a diagnosis of major depression and indicates that the Veteran had severe depressive symptoms since 2002.  The physician noted that the Veteran's depression is most likely secondary to stress at the workplace and deteriorating comorbid disorders, include diabetes, hypertension and osteoarthritis.  The Board notes that the Veteran is service-connected for diabetes mellitus, type II, osteoarthritis of the left wrist, and hypertension.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a psychiatric disorder, claimed as depression.  At the time of the prior June 2008 final denial, there was no evidence to suggest that the Veteran's diagnosed depression was the result of active duty service.  However, the newly submitted evidence discusses depression in relation to his service and also to some of his service-connected disabilities.
  
The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the June 2008 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnoses of current psychiatric disability associated with depression-major depression and dysthymic disorder-and the lay and medical evidence addresses a  a potential relationship between diagnosed psychiatric disability and either service or service-connected disability.   Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, claimed as depression, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for psychiatric disability characterized as depression are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for psychiatric disability characterized as depression is granted.


REMAND

As discussed above, the Board has reopened the claim for service connection for psychiatric disability, now characterized to include as secondary to service-connected disability.  To avoid any prejudice to the Veteran, the RO should adjudicate the expanded claim, on the merits.  The Board also finds that additional development of the claim is warranted.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

As noted above, the Veteran contends that he is entitled to service connection because his depression began in service.  He and his wife have submitted statements indicating that the onset of his psychiatric symptoms was in 2002, due to the stress of service, and that he sought treatment shortly after service in 2003.  The Veteran also submitted a January 2011 statement from his treating psychiatrist, Dr. Flores, noting a diagnosis of major depression with an onset in 2002, and linking the disability to workplace stress and to the Veteran's service-connected diabetes, hypertension, and osteoarthritis.  While this opinion provided a basis for reopening the claim, this opinion is not sufficient to decide the claim, on the merits, as Dr. Flores did not specify the relationship between psychiatric disability and service-connected disability, nor did he provide a clearly-stated rationale for his comments.  

Given the Veteran's assertions as to depressive symptoms during service and continuing thereafter, post-service findings of depression, major depression, and dysthymic disorder; and evidence suggesting a nexus between current disability and either to service-connected disability, the Board finds that further examination and medical opinion-supported by full, clearly-stated rationale-is  needed to resolve the expanded claim for service connection, on the merits.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all pertinent evidence.

The January 2011 statement from the Veteran's treating private physician, Dr. Valentin Flores, notes that he has treated the Veteran's major depression.  During the Veteran's hearing, he indicated that he was in treatment with this psychiatrist.  Upon review of the Veteran's claims file, there are no records from this private psychiatrist, and it does not appear that any effort has yet been made to obtain these records.  Such should be accomplished on remand.

In addition, a statement from the Veteran's wife indicates that he is disabled due to depression and has been in receipt of Social Security Administration (SSA) benefits since August 2008.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The claims file also reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, it appears that the Veteran receives treatment at the Mayaguez VA Medical Center (VAMC). While the claims file currently includes outpatient treatment records from the Mayaguez VAMC dated through January 2009, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated since January 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A.        §  5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Mayaguez VAMC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran, since January 2009.  The RO must follow the procedures set forth in 38 C.F.R.§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R.          § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for psychiatric disability, to include records from Dr. Flores.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished, to include psychological testing, if warranted (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies), to include major depression and/or dysthymic disorder.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that (a) the disability had its onset in service; or (b) was caused or aggravated (worsened beyond natural progression) by one or more service-connected disabilities-in particular, diabetes mellitus, hypertension, and/or osteoarthritis of the left wrist. 

If aggravation of current psychiatric disability by service-connected disability(ies) is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

In rendering the requested opinion, the examiner should consider and discuss the in- and post-service records, the Veteran and his wife's assertions as to the Veteran's depression in service and continuing to date, and the January 2011 statement of  Dr. Flores. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for psychiatric disability, to include as secondary to service-connected disability.  If the Veteran fails, without good cause, to report to the scheduled psychiatric examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to particularly include current 38 C.F.R. § 3.310).  

8.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered (to particularly include 38 C.F.R. §3.655(b) and/or  § 3.310), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


